UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1892


TERESSA L. ANGLINMATUMONA,

                Plaintiff - Appellant,

          v.

MICRON CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00572-AJT-TRJ)


Submitted:   October 11, 2012              Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teressa L. Anglinmatumona, Appellant Pro Se.  Garen Edward
Dodge, Jennifer Anne Harper, Joseph Erwin Schuler, JACKSON
LEWIS, LLP, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Teressa L. Anglinmatumona seeks to appeal the district

court’s order granting summary judgment to Micron Corporation on

her claims of employment retaliation.        We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 4, 2012. *      The notice of appeal was filed on July 6,

2012.       Because Anglinmatumona failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                             DISMISSED
        *
       The thirtieth day of the appeal period fell on July 4,
2012, a legal holiday.     See Fed. R. App. P. 26(a)(1)(C),
(a)(6)(A). Thus, Anglinmatumona had until July 5, 2012, to file
a timely notice of appeal.


                                    2